Title: From John Adams to Robert R. Livingston, 23 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 23d. June. 1783.
          Your favor of April. 14th. No: 16, acknowledged the receipt of mine of the 21st. & 22d. January, but took no notice of any letters which went by Capn: Barney: Neither Dr: Franklin, Mr: Jay, nor myself, have any answer to the Dispatches, which went by that Express, altho’ yours to me, No: 16, gave cause to expect Letters to us all, with Instructions concerning the Definitive Treaty— This profound silence of Congress, & the total Darkness, in which we are left, concerning their Sentiments, is very distressing to us, and very dangerous & injurious to the Public.—
          I see no prospect of agreeing upon any regulation of Commerce here. The present Ministry are afraid of every Knot of Merchants: A Clamor of an interested party, more than an evil to their Country, is their dread. A few West-India Merchants, in opposition to the Sense & Interest of the West-India Planters, are endeavoring to excite an opposition to our carrying the produce of the West-India Islands, from those Islands, to Europe even to Great-Britain. There are also secret Schemes to exclude us, if they can, from the Trade of Ireland—to possess themselves of the carrying Trade of the United-States, by prohibiting any American Vessell to bring to Great-Britain any Commodity, but those of the State to which it belongs: Thus a Philadelphia Vessell can carry no Tobacco, Rice or Indigo, nor a Carolina Vessell, Wheat or Flour, nor a Boston Vessell either, unless grown in its own State. In this way a superficial party think they can possess themselves of the Carriage of almost all the productions of the United-States; annihilate our Navigation & nurseries of Seamen, and keep all to themselves more effectually than ever. They talk too of discouraging the people of the United-States, and encouraging those of Canada & Nova-Scotia, in such a manner as to encrease the population of those two Provinces, even by migrations from the United-States—
          These are Dreams, to be sure; but the Dreamers are so many as to intimidate the present Ministry who dare venture upon nothing, which will make a Clamour—
          I have lately heard that the Merchants in America are waiting to hear of the Regulations of Trade made here.— They will wait, I don’t know how long. There is no present prospect of our agreing, at all, upon any regulation of Trade—
          I have the honor to be, Sir, / Your humle: servt:
          John Adams.
        